internal_revenue_service index number department of the treasury washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-110566-99 date date legend parent company state a state b statute series a-1 a b c d e f dear this letter is in reply to your letter dated date and other correspondence asking the internal_revenue_service to rule on the transaction described below parent is the common parent of an affiliated_group_of_corporations that includes company parent files a consolidated_return for the group facts plr-110566-99 company a calendar_year taxpayer that uses the accrual_method of accounting is an investor-owned electric utility in state a company generates transmits and distributes electricity to residential commercial and industrial customers within a designated territory company has the exclusive right to sell electricity at retail within its territory and is regulated by state a’s board_of public_utilities bpu and the federal energy regulatory commission state a is deregulating its electric industry as a result company’s customers will be allowed to contract directly with alternative suppliers of electricity and company will compete with other parties to sell electricity in a competitive market some of company’s generation facilities will have values substantially below their book_value and some of its contracts to purchase electricity will be at rates above the market price to enable company to recover the net uneconomic portions of its prudently incurred costs of generation-related assets and obligations transition costs state a enacted statute and the bpu issued orders allowing company to collect nonbypassable charges from consumers of electricity located in company’s territory the charges will be based in part on the amount of electricity purchased by the consumer whether from company or from an alternative supplier under statute a portion of company’s transition costs may be recovered by collecting separate nonbypassable usage-based charges called transition bond charges tbcs and by issuing securities that will be secured_by company’s right to collect the tbcs the tbcs will be collected from consumers of electricity located in company’s territory to obtain the authority to collect tbcs and to issue securities company must apply for a financing order from the bpu under a financing order tbcs to be collected by company will be generally based on the actual electricity usage of each affected consumer actual collection of tbcs will vary from expected collections due to a number of factors including power usage and delinquencies the financing order will require the adjustment of the tbc charge at least annually under statute the right to collect tbcs is separate_property right bondable transition property proposed transaction the bpu has issued a recovery order authorizing the recovery_of company’s transition costs the recovery order specifies that dollar_figurea of company’s transition costs are eligible for bond financing company has applied to the bpu for a financing or er authorizing the issuance of the notes in an aggregate principal_amount not to exceed dollar_figureb the financing order will authorize tbcs in an amount needed to service the notes pay transaction costs and provide for credit enhancement the financing order will create bondable transition property in the right to collect the tbcs and will provide that the bondable plr-110566-99 transition property may be assigned to a special purpose entity spe in the recovery order the bpu has also granted company the authority to recover the federal income taxes and state corporate business taxes it will incur as it bills customers for tbcs company’s tax_liability will be collected under separate non- bondable charges tax charges company will form the spe under state b law as a bankruptcy remote limited_liability_company for the special purpose of effectuating the proposed transaction the spe will use the accrual_method of accounting company will be the sole member of the spe the spe will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations company will contribute as equity to the spe cash equal to c percent of the total issue_price of the notes pursuant to the financing order company will transfer the bondable transition property to the spe the spe will issue and sell notes to investors not to exceed the aggregate principal_amount of dollar_figureb the proceeds from the issuance of the notes net of issuance costs will be transferred to company in consideration for the bondable transition property the issuer will initially issue one series of notes to investors series a-1 series a-1 will be divided into sequential classes each with a different legal maturity_date company expects that the notes will have scheduled maturity dates of no more than d years and legal maturity dates of no more than e years scheduled maturity is the date on which the final principal payment is expected to be paid legal maturity is the date on which nonpayment is a default interest on series a-1 will be payable quarterly or semiannually at rates that are based on yields commensurate with similarly rated debt obligations of comparable weighted average lives the notes are expected to be sold at or near par_value principal payments will be scheduled to be made quarterly or semiannually and will be applied in sequential order to each class of series a-1 until the outstanding principal balance of the class is reduced to zero series a-1 will be subject_to an optional clean-up call ie early payment of all outstanding principal and accrued interest when the outstanding principal of the series declines to less than f percent of the original issue_price of the series because the classes will be allocated principal payments in sequential order the clean-up call for series a-1 will apply only to the classes with the longest maturities initially company will service the consumer accounts that are subject_to the tbcs as servicer company will on a monthly basis bill and collect tbcs remit collected tbcs to the spe and retain all books_and_records regarding the tbcs subject_to the spe’s right of inspection company will retain all investment_income plr-110566-99 earned on the tbcs between the time they are collected and the time they are remitted to the spe only in the event that company fails satisfactorily to perform its servicing functions will company be subject_to replacement as servicer company’s ability to resign as servicer will be restricted it is possible that third-party suppliers tps may bill and collect payments including tbcs from customers in that event the servicer will bill the tps for the full amount of tbcs based on the amount of electricity delivered by company and other charges owed to the company in its individual capacity tps may be required to take additional steps designed to reduce commingling risks including providing a cash deposit of two months’ estimated collections nonetheless in all events the amounts paid will be based on electricity usage the tbcs will be set to provide for recovery_of the costs associated with billing and collecting the tbcs as well as for an excess_amount overcollateralization amount that will eventually reach c percent of the original principal_amount of the notes the overcollateralization amount will be collected approximately ratably over the expected term of the notes the spe will retain all remitted tbcs in the collection account which consists of four subaccounts entitled general reserve capital and overcollateralization the general subaccount holds all funds in the collection account not held in any of the other three subaccounts the servicer will remit all tbc payments to the general subaccount and the trustee will draw on amounts in the general subaccount to pay expenses of the spe and to make scheduled payments on the notes and to make other_payments and transfers in accordance with the terms of the indenture tbc collections in excess of amounts necessary to pay interest and principal on the notes related fees and expenses of the spe replenish the capital subaccount up to the required capital level and fund and maintain the overcollateralization subaccount up to its required level will be allocated to the reserve subaccount if the tbcs collected in any period are insufficient to satisfy the spe’s payment obligations on the notes the trustee may draw on amounts in the reserve subaccount the overcollateralization subaccount and finally the capital subaccount to make necessary payments and transfers under the indenture to the extent that amounts in the capital subaccount or the overcollateralization subaccount are used to satisfy scheduled principal and interest payments future tbcs will be adjusted to replenish those subaccounts in addition any funds in the reserve subaccount from prior payment dates will be used to replenish the capital subaccount and the overcollateralization subaccount investment_income earned on amounts in the collection account also may be used to satisfy scheduled interest and principal payments on the notes and to replenish the spe’s equity and the scheduled overcollateralization amount any excess revenues up to an amount equal to the investment_income on the capital subaccount plr-110566-99 will be remitted to the the spe which may distribute the earnings to company the notes will provide for the following events of default a default in the payment of interest within five days after a payment is due a default in the payment of outstanding principal as of the legal maturity_date a default in company’s obligation to repurchase the bondable transition property in the event of the breach of certain material representations concerning the effectiveness of the financing order and company’s rights in the bondable transition property certain breaches of covenants representations or warranties by the spe in the indenture that go unremedied for days and certain events of bankruptcy or insolvency of the spe in the event of a payment default the trustee or holders of a majority in principal_amount of all series then outstanding may declare the principal of all classes of the notes to be immediately due and payable the notes will be secured_by all property of the spe including the bondable transition property the servicing agreement the collection account all rights to obtain adjustments to the bondable transition property and any swap agreement executed to permit the issuance of floating rate notes company expects the notes to receive one of the three highest credit ratings from one or more nationally recognized credit rating agencies issues does the issuance of the financing order authorizing the collection of the tbcs and the issuance of the recovery order authorizing the collection of the tax charges result in gross_income to company does the issuance of the notes result in gross_income to company are the notes obligations of company law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the tbcs and the tax charges is of significant value in producing income for company moreover state a’s action in making the tbc rights plr-110566-99 transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includable in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions based on the facts as represented we rule as follows the issuance of the financing order authorizing the collection of the tbcs and the issuance of the recovery order authorizing the collection of the tax charges will not result in gross_income to company the issuance of the notes will not result in gross_income to company the notes will be obligations of company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to company under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of company for the taxable years that include the transaction described in this letter sincerely assistant chief_counsel financial institutions products by marshall feiring senior technician reviewer branch plr-110566-99
